Exhibit 10.6

TRANSITION, SEPARATION AND RELEASE OF CLAIMS AGREEMENT

This Transition, Separation and Release of Claims Agreement (the “Agreement”) is
being provided to Daryl C. Drummond (“Executive”) on June 14, 2019 (the “Receipt
Date”) and is made as of the Agreement Effective Date (as defined below) by and
between Executive and Merrimack Pharmaceuticals, Inc. (the “Company”) (together,
the “Parties”).  

WHEREAS, the Company and Executive are parties to the Employment Agreement dated
as of May 1, 2017 (the “Employment Agreement”), under which Executive currently
serves as Head of Research;

WHEREAS, Executive’s employment with the Company will be ending on, and
Executive has agreed to remain employed until, June 28, 2019;

WHEREAS, the Parties have mutually agreed to establish terms for Executive’s
transition and separation from employment with the Company; and

WHEREAS, the Parties agree that the payments, benefits and rights set forth in
this Agreement and the consulting agreement attached to this Agreement as
Attachment A (the “Consulting Agreement”) shall be the exclusive payments,
benefits and rights due Executive in connection with Executive’s separation from
employment with the Company.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:  

1.

Separation Date; Resignation from Position(s); Transition Period –

(a) Executive’s effective date of separation from employment with the Company
will be June 28, 2019 (the “Separation Date”).  Executive hereby resigns, as of
the Separation Date, from Executive’s position as Head of Research and from any
and all other positions Executive holds as an officer, employee or member of the
Board of Directors (the “Board”) of the Company and, as may be applicable, its
subsidiaries, and further agrees to execute and deliver any documents reasonably
necessary to effectuate such resignations, as requested by the Company.  As of
the Separation Date, the Employment Agreement will terminate and be of no
further force or effect; provided, however, that Executive’s Non-Disclosure,
Developments, Non-Competition and Non-Solicitation Agreement dated May 1, 2017
and referenced in Section 6 of the Employment Agreement (hereinafter, the
“Restrictive Covenants Agreement”) shall remain in full force and effect.

(b) The period between the Agreement Effective Date and the Separation Date will
be a transition period (the “Transition Period”), during which Executive will
continue to perform Executive’s regular job duties plus such transition duties
as may be requested by and at the direction of the Company, including assisting
the Company with implementation of the special cash dividend to stockholders as
contemplated by its public announcement following the completion of its review
of strategic alternatives and the Company’s public reporting obligations (the
“Transition Duties”).  Executive will use Executive’s best efforts to
professionally, timely and cooperatively perform such Transition Duties.  During
the Transition Period, Executive will continue to receive Executive’s current
base salary and to participate in the Company’s benefit plans (pursuant to the
terms and conditions of such plans).  

1

 

--------------------------------------------------------------------------------

 

(c) Upon the Separation Date, Executive shall be paid, in accordance with the
Company’s regular payroll practices, all unpaid base salary earned through the
Separation Date, as well as reimbursement of any unreimbursed business expenses
properly incurred through the Separation Date for which Executive has sought
reimbursement (together, the “Accrued Obligations”).  As of the Separation Date,
all salary payments from the Company will cease and any benefits Executive had
as of the Separation Date under Company-provided benefit plans, programs, or
practices will terminate, except as required by federal or state law or as
otherwise specifically set forth in this Agreement.  

 

2.

Severance Benefits – Provided that Executive (i) signs and returns this
Agreement and the Consulting Agreement on or before the close of business on
June 25, 2019, (ii) continues Executive’s employment through the Separation
Date, (iii) signs and returns the Additional Release of Claims attached hereto
as Attachment B (the “Additional Release”) on but not before June 27, 2019, and
(iv) complies with the terms of this Agreement, Executive shall receive the
following severance benefits (the “Severance Benefits”):

 

a.  Severance Pay.  The Company will pay to Executive $285,019, less all
applicable taxes and withholdings, as severance pay (an amount equivalent to
twelve (12) months of Executive’s current base salary) (the “Severance
Pay”).  The Severance Pay will be paid in one lump sum on the Separation Date.

 

b.  COBRA.  Should Executive timely elect and be eligible to continue receiving
group health insurance pursuant to the “COBRA” law, the Company will, until the
earlier of (x) the date that is twelve (12) months following the Separation
Date, and (y) the date on which Executive obtains alternative coverage (as
applicable, the “COBRA Contribution Period”), continue to pay the share of the
premiums for such coverage to the same extent it was paying such premiums on
Executive’s behalf immediately prior to the Separation Date.  The remaining
balance of any premium costs during the COBRA Contribution Period, and all
premium costs thereafter, shall be paid by Executive on a monthly basis for as
long as, and to the extent that, Executive remains eligible for COBRA
continuation.  Executive agrees that, should Executive obtain alternative
medical and/or dental insurance coverage prior to the date that is twelve (12)
months following the Separation Date, Executive will so inform the Company in
writing within five (5) business days of obtaining such coverage.

 

c.  Annual Bonus.  The Company shall pay to Executive, on the Separation Date, a
pro-rated annual bonus of $50,732.39 (an amount equal to (x) the average of
Executive’s annual bonus payments over each of the three (3) years prior to the
year in which the Separation Date occurs (or such lesser period during which
Executive served as an executive officer of the Company or was employed by the
Company, as applicable), multiplied by (y) a fraction, the numerator of which is
the number of days that have elapsed in 2019 as of the Separation Date and the
denominator of which is 365).  

 

d.  Consulting Arrangement. Executive shall, during the Consultation Period (as
defined in the Consulting Agreement) and pursuant to the terms set forth in the
Consulting Agreement, provide services to the Company as a consultant.  During
the Consultation Period, and contingent on Executive’s continued provision of
services to the Company, (i) Executive will receive Consulting Fees as set forth
in the Consulting Agreement, and (ii) the outstanding equity awards previously
granted to Executive by the Company (collectively, the “Equity Awards”) will
continue to vest and be exercisable in accordance with the applicable equity
plans and agreements.  Following the end of the Consultation Period, Executive
may exercise any stock options that have vested and become exercisable as of the
last day of the Consultation Period, in accordance with and subject to the
applicable option agreements and plan documents (provided that no option shall
be exercisable later than the end of the original expiration date of such
option).  

2

 

--------------------------------------------------------------------------------

 

 

e. Specified CIC Severance Pay. In the event that a Specified Change in Control
(as defined in Exhibit A) occurs during the twelve-month period following the
Separation Date, and provided that as of such date Executive continues to
perform services for the Company pursuant to the Consulting Agreement (unless
Executive previously terminated the Consulting Agreement due to the Company’s
material breach pursuant to Section 3(a)(ii) of the Consulting Agreement) the
Company will pay to Executive, in addition to the Severance Pay, an amount equal
to (x) $1,165,403, less (y) any Consulting Fees and Severance Pay paid to
Executive prior to the Specified Change in Control (the “Specified CIC Severance
Pay”).  Any Specified CIC Severance Pay will be paid in one lump sum within
fourteen (14) business days following the Specified Change in Control.  

 

Other than the Accrued Obligations and the Severance Benefits, including the
payments and benefits provided under the Consulting Agreement, Executive will
not be eligible for, nor shall Executive have a right to receive, any payments,
benefits or other consideration from the Company following the Separation Date.

3.

Release of Claims – In exchange for the consideration set forth in this
Agreement, which Executive acknowledges Executive would not otherwise be
entitled to receive, Executive hereby fully, forever, irrevocably and
unconditionally releases, remises and discharges the Company, its affiliates,
subsidiaries, parent companies, predecessors, and successors, and all of their
respective past and present officers, directors, stockholders, partners,
members, employees, agents, representatives, plan administrators, attorneys,
insurers and fiduciaries (each in their individual and corporate capacities)
(collectively, the “Released Parties”) from any and all claims, charges,
complaints, demands, actions, causes of action, suits, rights, debts, sums of
money, costs, accounts, reckonings, covenants, contracts, agreements, promises,
doings, omissions, damages, executions, obligations, liabilities, and expenses
(including attorneys’ fees and costs), of every kind and nature that Executive
ever had or now has against any or all of the Released Parties up to the date on
which Executive signs this Agreement, whether known or unknown, including, but
not limited to, any and all claims arising out of or relating to Executive’s
employment with, separation from, and/or ownership of securities of the Company,
including, but not limited to, all claims under Title VII of the Civil Rights
Act, the Americans With Disabilities Act, the Genetic Information
Nondiscrimination Act, the Family and Medical Leave Act, the Worker Adjustment
and Retraining Notification Act, the Rehabilitation Act, Executive Order 11246,
Executive Order 11141, the Fair Credit Reporting Act, and the Employee
Retirement Income Security Act, all as amended; all claims arising out of the
Massachusetts Fair Employment Practices Act, Mass. Gen. Laws ch. 151B, § 1 et
seq., the Massachusetts Wage Act, Mass. Gen. Laws ch. 149, § 148 et seq.
(Massachusetts law regarding payment of wages and overtime), the Massachusetts
Civil Rights Act, Mass. Gen. Laws ch. 12, §§ 11H and 11I, the Massachusetts
Equal Rights Act, Mass. Gen. Laws. ch. 93, § 102, Mass. Gen. Laws ch. 214, § 1C
(Massachusetts right to be free from sexual harassment law), the Massachusetts
Labor and Industries Act, Mass. Gen. Laws ch. 149, § 1 et seq., Mass. Gen. Laws
ch. 214, § 1B (Massachusetts right of privacy law), the Massachusetts Maternity
Leave Act, Mass. Gen. Laws ch. 149, § 105D, and the Massachusetts Small
Necessities Leave Act, Mass. Gen. Laws ch. 149, § 52D, all as amended; all
common law claims including, but not limited to, actions in defamation,
intentional infliction of emotional distress, misrepresentation, fraud, wrongful
discharge, and breach of contract (including, without limitation, all claims
arising out of or related to the Employment Agreement); all claims to any
non-vested ownership interest in the Company, contractual or otherwise; all
state and federal whistleblower claims to the maximum extent permitted by law;
and any claim or damage arising out of Executive’s employment with and/or
separation from the Company (including a claim for retaliation) under any common
law theory or any federal, state or local statute or ordinance not

3

 

--------------------------------------------------------------------------------

 

expressly referenced above; provided, however, that this release of claims shall
not (i) prevent Executive from filing a charge with, cooperating with, or
participating in any investigation or proceeding before, the Equal Employment
Opportunity Commission or a state fair employment practices agency (except that
Executive acknowledges that Executive may not recover any monetary benefits in
connection with any such charge, investigation, or proceeding, and Executive
further waives any rights or claims to any payment, benefit, attorneys’ fees or
other remedial relief in connection with any such charge, investigation or
proceeding), (ii) deprive Executive of any rights under the Equity Awards and
any other accrued benefits to which Executive has acquired (or will, pursuant to
Section 2 and the Consulting Agreement, acquire) a vested right under any
employee benefit plan or policy, stock plan, or any health care continuation to
the extent required by applicable law; or (iii) deprive Executive of any rights
Executive may have to be indemnified by the Company as provided in any agreement
between the Company and Executive or pursuant to the Company’s Certificate of
Incorporation or by-laws.  Nothing herein shall prevent Executive from bringing
claims to enforce the Separation Agreement and/or the Consulting Agreement.

4.

Continuing Obligations – Executive acknowledges and reaffirms Executive’s
obligation, except as otherwise permitted by Section 8 below, to keep
confidential and not to use or disclose any and all non-public information
concerning the Company that Executive acquired during the course of Executive’s
employment with the Company, including, but not limited to, any non-public
information concerning the Company’s business, operations, products, programs,
affairs, performance, personnel, technology, science, intellectual property,
plans, strategies, approaches, prospects, financial condition or development
related matters and/or any confidential and privileged attorney work product or
attorney-client communications (collectively, “Confidential
Information”).  Executive further hereby agrees, except as otherwise permitted
by Section 8 below, to keep confidential and not to use or disclose any
Confidential Information concerning the Company that Executive may acquire
during Executive’s service under the Consulting Agreement.  Executive also
acknowledges and reaffirms all of Executive’s continuing obligations pursuant to
the Restrictive Covenants Agreement, which survive Executive’s separation from
employment with the Company and remain in full force and effect.

5.

Non-Disparagement – Executive understands and agrees that, except as otherwise
permitted by Section 8 below, Executive will not, in public or private, make any
false, disparaging, negative, critical, adverse, derogatory or defamatory
statements, whether orally or in writing, including online (including, without
limitation, on any social media, networking, or employer review site) or
otherwise, to any person or entity, including, but not limited to, any media
outlet, industry group, key opinion leader, financial institution, or current or
former employee, board member, consultant, shareholder, client or customer of
the Company, regarding the Company or any of the other Released Parties, or
regarding the Company’s business, operations, products, programs, affairs,
performance, personnel, technology, science, intellectual property, plans,
strategies, approaches, prospects, financial condition or development related
matters.  The Company will instruct its board members and officers, to the
extent permitted by law and except as otherwise permitted by Section 8 below,
not to make any false, disparaging, negative, critical, adverse, derogatory or
defamatory statements to third parties about Executive.

6.

Return of Company Property – Executive confirms that, except as Executive may be
specifically instructed otherwise by the Company, on the Separation Date (or at
such earlier time as requested by the Company), Executive will return to the
Company all property of the Company, tangible or intangible, including but not
limited to keys, files, records (and copies thereof), equipment (including, but
not limited to, computer hardware, software and printers, wireless handheld
devices, cellular phones, tablets, etc.), Company identification and any other

4

 

--------------------------------------------------------------------------------

 

Company-owned property in Executive’s possession or control and that Executive
will leave intact all electronic Company documents, including but not limited to
those that Executive developed or helped to develop during Executive’s
employment.  Executive further confirms that, except as Executive may be
specifically instructed otherwise by the Company, on the Separation Date (or at
such earlier time as requested by the Company), Executive will cancel all
accounts for Executive’s benefit, if any, in the Company’s name, including but
not limited to, credit cards, telephone charge cards, cellular phone and/or
wireless data accounts and computer accounts.  

7.

Confidentiality – Executive understands and agrees that, except as otherwise
permitted by Section 8 below, the contents of the negotiations and discussions
resulting in this Agreement and the Consulting Agreement shall be maintained as
confidential by Executive and Executive’s agents and representatives and shall
not be disclosed except (a) as otherwise agreed to in writing by the Company,
and (b) to Executive’s immediate family and legal, financial and tax advisors,
on the condition that any individuals so informed must hold the above
information in strict confidence.  

8.

Scope of Disclosure Restrictions – Nothing in this Agreement or elsewhere
prohibits Executive from communicating with government agencies about possible
violations of federal, state, or local laws or otherwise providing information
to government agencies, filing a complaint with government agencies, or
participating in government agency investigations or proceedings.  Executive is
not required to notify the Company of any such communications; provided,
however, that nothing herein authorizes the disclosure of information Executive
obtained through a communication that was subject to the attorney-client
privilege.  Further, notwithstanding Executive’s confidentiality and
nondisclosure obligations, Executive is hereby advised as follows pursuant to
the Defend Trade Secrets Act: “An individual shall not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a trade secret that (A) is made (i) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.  An individual who files a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual (A) files
any document containing the trade secret under seal; and (B) does not disclose
the trade secret, except pursuant to court order.”

9.

Cooperation – Executive agrees that, to the extent permitted by law, Executive
shall cooperate fully with the Company in the investigation, defense or
prosecution of any claims or actions which already have been brought, are
currently pending, or which may be brought in the future against the Company by
a third party or by or on behalf of the Company against any third party, whether
before a state or federal court, any state or federal government agency, or a
mediator or arbitrator. Executive’s full cooperation in connection with such
claims or actions shall include, but not be limited to, being available to meet
with the Company’s counsel, at reasonable times and locations designated by the
Company, to investigate or prepare the Company’s claims or defenses, to prepare
for trial or discovery or an administrative hearing, mediation, arbitration or
other proceeding, to provide any relevant information in Executive’s possession,
and to act as a witness when requested by the Company. The Company will
reimburse Executive for all reasonable and documented out of pocket expenses
that Executive incurs to comply with this paragraph. Executive further agrees
that, to the extent permitted by law, Executive will notify the Company promptly
in the event that Executive is served with a subpoena (other than a subpoena
issued by a government agency), or in the event that Executive is asked to
provide a third party (other than a government agency) with information
concerning any actual or potential complaint or claim against the Company.

5

 

--------------------------------------------------------------------------------

 

10.

Amendment and Waiver – This Agreement and the Additional Release, upon their
respective effective dates, shall be binding upon the Parties and may not be
modified in any manner, except by an instrument in writing of concurrent or
subsequent date signed by duly authorized representatives of the Parties.  This
Agreement and the Additional Release are binding upon and shall inure to the
benefit of the Parties and their respective agents, assigns, heirs,
executors/administrators/personal representatives, and successors.  No delay or
omission by the Company in exercising any right under this Agreement or the
Additional Release shall operate as a waiver of that or any other right.  A
waiver or consent given by the Company on any one occasion shall be effective
only in that instance and shall not be construed as a bar to or waiver of any
right on any other occasion.

11.

Validity – Should any provision of this Agreement or the Additional Release be
declared or be determined by any court of competent jurisdiction to be illegal
or invalid, the validity of the remaining parts, terms or provisions shall not
be affected thereby and said illegal or invalid part, term or provision shall be
deemed not to be a part of this Agreement or the Additional Release.

12.

Nature of Agreement – Both Parties understand and agree that this Agreement is a
transition, separation, and release of claims agreement and does not constitute
an admission of liability or wrongdoing on the part of the Company or
Executive.  

13.

Time for Consideration – Executive acknowledges that Executive was initially
presented with this Agreement, the Consulting Agreement, and the Additional
Release on the Receipt Date.  Executive understands that this Agreement shall be
of no force or effect unless Executive signs and returns this Agreement and the
Consulting Agreement on or before the close of business on June 25, 2019 (the
day of such execution, the “Agreement Effective Date”).  Executive further
understands that Executive will not be eligible to receive the Severance
Benefits, including serving as a consultant and receiving payments and benefits
under the Consulting Agreement, unless Executive timely signs and returns the
Additional Release.  

14.

Acknowledgments – Executive acknowledges that Executive has been given a
reasonable amount of time to consider this Agreement and the Additional Release,
and that the Company is hereby advising Executive to consult with an attorney of
Executive’s own choosing prior to signing this Agreement and the Additional
Release.  

15.

Voluntary Assent – Executive affirms that no other promises or agreements of any
kind have been made to or with Executive by any person or entity whatsoever to
cause Executive to sign this Agreement, and that Executive fully understands the
meaning and intent of this Agreement and has had the opportunity to consult
counsel of Executive’s own choosing.  Executive further states and represents
that Executive has carefully read this Agreement, understands the contents
herein, freely and voluntarily assents to all of the terms and conditions
hereof, and signs Executive’s name of Executive’s own free act.

16.

Governing Law – This Agreement and the Additional Release shall be interpreted
and construed by the laws of the Commonwealth of Massachusetts, without regard
to conflict of laws provisions.  Each of the Company and Executive hereby
irrevocably submits to and acknowledges and recognizes the exclusive
jurisdiction and venue of the courts of the Commonwealth of Massachusetts, or if
appropriate, the United States District Court for the District of Massachusetts
(which courts, for purposes of this Agreement and the Additional Release, are
the only courts of competent jurisdiction), over any suit, action or other
proceeding arising out of, under or in connection with this Agreement and the
Additional Release or the subject matter thereof.  

6

 

--------------------------------------------------------------------------------

 

17.

Entire Agreement – This Agreement, including all exhibits and attachments
hereto, contains and constitutes the entire understanding and agreement between
the Parties hereto with respect to Executive’s transition and separation from
employment with the Company, severance benefits and the settlement of claims
against the Company, and cancels all previous oral and written negotiations,
agreements, commitments and writings in connection therewith.

18.

Counterparts – This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.  Facsimile and PDF signatures shall be
deemed to be of equal force and effect as originals.

[Remainder of page intentionally left blank]

 

 

7

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have set their hands and seals to this Agreement
as of the date(s) written below.

 

MERRIMACK PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Gary L. Crocker

 

Date:

6/26/19

Name:

 

Gary L. Crocker

 

 

 

Title:

 

Chairman

 

 

 

 

I hereby agree to the terms and conditions set forth above. I have been given a
reasonable amount of time to consider this Agreement and I have chosen to
execute this on the date below.  I understand that my eligibility to receive the
Severance Benefits, including serving as a consultant and receiving payments and
benefits under the Consulting Agreement, is contingent upon my timely execution
and return of the Additional Release.

 

/s/ Daryl C. Drummond

 

Date:

6/25/19

Daryl C. Drummond

 

 

 

 

 

 

8

 

--------------------------------------------------------------------------------

 

ATTACHMENT A

MERRIMACK PHARMACEUTICALS, INC.

CONSULTING AGREEMENT

This Consulting Agreement (this “Agreement”) is entered into as of June 26, 2019
by and between Merrimack Pharmaceuticals, Inc. (the “Company”), and Daryl C.
Drummond (the “Consultant”), and will be effective as of the day immediately
following the Separation Date (hereinafter, the “Consulting Effective Date”).
Capitalized terms used but not defined herein have the meanings set forth in the
Transition, Separation and Release of Claims Agreement entered into by the
Company and the Consultant (the “Separation Agreement”) to which this Agreement
is attached as Attachment A.  

WHEREAS, the Consultant has certain knowledge and expertise regarding the
Company, its public reporting obligations, and contractual rights and
obligations, including with respect to certain milestone payments that may
become due to the Company as a result of having served as Head of Research; and

WHEREAS, the Company desires to have the benefit of the Consultant’s knowledge
and familiarity, and the Consultant desires to provide consulting services to
the Company, all as hereinafter provided in this Agreement.

NOW, THEREFORE, in consideration of the promises and mutual agreements
hereinafter set forth, the sufficiency of which are hereby acknowledged, the
Company and the Consultant hereby agree as follows:

Section 1.  Services.

(a)Services; Performance.  The Consultant shall render to the Company the
consulting services described in Exhibit A attached to this Agreement and any
additional consulting services as may mutually be agreed to by the Consultant
and the Company from time to time in writing (collectively, the
“Services”).  The Consultant shall perform such Services in a professional
manner and consistent with the highest industry standards.  The Consultant shall
devote such hours at such reasonable times as may reasonably be required for
satisfactory performance of the Services, but in no event during a given month
shall the Consultant devote more than 20% of the amount of time the Consultant
devoted when employed by the Company.  The Consultant shall comply with all
rules, procedures and standards promulgated from time to time by the Company
with respect to the Consultant’s access to and use of the Company’s property,
information, equipment and facilities in the course of the Consultant’s
provision of Services hereunder.

(b)Non-Exclusive.  The parties agree that, at all times during the term of this
Agreement, (i) the Company shall be free to obtain consulting and advisory
services from any third party, and (ii) the Consultant shall be free to provide
consulting and advisory services to any third party and/or be employed by any
third party on a full-time basis, so long as any work by the Consultant does not
(x) impede the Consultant’s provision of Services to the Company as described in
Section 1(a), or (y) conflict with the Consultant’s continuing obligations to
the Company as detailed in the Separation Agreement.   

Section 2.  Compensation and Reimbursement.

(a)Consulting Fees.  During the Consultation Period, the Company shall, in
accordance with Section 2(d) below, pay the Consultant a consulting fee in the
amount of $11,875.79 per month (the “Consulting Fees”).

 

--------------------------------------------------------------------------------

 

(b)Equity Vesting.  During the Consultation Period, the Consultant’s Equity
Awards will continue to vest and be exercisable in accordance with the terms of
the applicable agreements and plan documents.  Vesting will cease immediately
upon termination of this Agreement for any reason in accordance with Section 3
below.  Following the end of the Consultation Period, the Consultant may
exercise any stock options that have vested and become exercisable as of the
last day of the Consultation Period, in accordance with and subject to the
applicable option agreements and plan documents (provided that no option shall
be exercisable later than the end of the original expiration date of such
option).

(c)Expense Reimbursement.  The Company shall reimburse the Consultant for all
reasonable out-of-pocket expenses incurred by the Consultant in connection with
the performance of the Services under this Agreement, so long as they are
approved in writing in advance by the Company.  All reimbursements and in-kind
benefits provided under this Agreement shall be made or provided in accordance
with the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”) to the extent that such reimbursements or in-kind
benefits are subject to Section 409A, including, where applicable, the
requirements that (i) any reimbursement is for expenses incurred during
Consultant’s lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement is not subject to set
off or liquidation or exchange for any other benefit.

(d)Itemized Statements; Payment.  At the end of each month during the
Consultation Period in which the Consultant has incurred expenses pursuant to
Section 2(c) above, the Consultant shall submit to the Company a statement of
the expenses incurred (including documentation evidencing such expenses) that
month.  The Company shall pay the Consultant the Consulting Fees in equal
quarterly payments made at the end of each fiscal quarter, beginning with the
fiscal quarter ending September 30, 2019 (with each payment including any
reimbursements due for expenses incurred during the preceding quarter).

(e)No Employee Benefits.  The Consultant’s relationship with the Company will be
that of an independent contractor, and the Consultant shall not, in connection
with this relationship, be entitled to any benefits, coverages or privileges,
including without limitation health insurance, social security, unemployment,
workers compensation, or pension payments, made available to employees of the
Company.

Section 3.  Term and Termination.

(a)Consultation Period.  Subject to the terms and conditions hereinafter set
forth, the term of this Agreement shall, provided the Consultant has timely
entered into the Separation Agreement and Additional Release, commence on the
Consulting Effective Date and continue until the second (2nd) anniversary of the
Consulting Effective Date (such period, the “Consultation Period”). The
Consultation Period shall automatically terminate upon the death of the
Consultant or the date on which the Consultant becomes physically or mentally
incapable of performing the Services.  This Agreement may further be terminated
at any time after the Consulting Effective Date in the following manner: (i) by
the Company at any time immediately upon written notice if the Consultant has
materially breached this Agreement or the Separation Agreement; (ii) by the
Consultant at any time immediately upon written notice if the Company has
materially breached this Agreement or the Separation Agreement; (iii) at any
time upon the mutual written consent of the parties hereto, or (iv) by either
party for any reason upon thirty (30) days’ prior written notice to the other
party.  The Consultation Period may be extended by the mutual written agreement
of the parties hereto.  

 

--------------------------------------------------------------------------------

 

(b)Effects of Termination.  In the event of any termination under this Section
3, the Consultant shall be entitled only to the Consulting Fees due and payable
to the Consultant at the time of such termination and expenses (including
reimbursements) incurred in accordance with Section 2(a) and (b) prior to the
effective date of such termination, and no further payments of any kind will be
due under this Agreement.    

Section 4.  Independent Contractor.  The Consultant shall not, as of the
Consulting Effective Date or at any time during the Consultation Period, be
deemed an employee of the Company.  The Consultant’s status and relationship
with the Company shall be that of an independent contractor and consultant.  The
Consultant is not authorized to assume or create any obligation or
responsibility, express or implied, on behalf of, or in the name of, the Company
or to bind the Company in any manner.  Nothing herein shall create, expressly or
by implication, a partnership, joint venture or other association between the
parties.  The Consultant shall be solely responsible for payment of all charges
and taxes arising from the payments to be made to the Consultant under this
Agreement and the Consultant agrees that the Company shall have no obligation or
liability with respect to such charges and/or taxes.

Section 5.  Notice.  Any notice required or desired to be given shall be
governed solely by this paragraph.  Notice shall be deemed given only upon (a)
mailing of any letter or instrument by overnight delivery with a reputable
carrier or by certified or registered mail, return receipt requested, postage
prepaid by the sender, or (b) personal delivery.

If to the Consultant:

To the Consultant at the last
address on file with the Company

If to the Company:

Merrimack Pharmaceuticals, Inc.

Attn:  Gary Crocker, Chairman

gary@crockerventures.com

 

With a copy to:

Brian A. Johnson

WilmerHale

7 World Trade Center

250 Greenwich Street

New York, New York 10007

From time to time, either party may, by written notice to the other in
accordance with this Section 5, designate another address that shall thereupon
become the effective address of such party for the purpose of this Section 5.

 

--------------------------------------------------------------------------------

 

Section 6.  Miscellaneous.  This Agreement, together with the Separation
Agreement and all exhibits and attachments hereto and thereto, constitutes the
entire understanding of the parties hereto with respect to the matters contained
herein and supersedes all proposals and agreements, written or oral, and all
other communications between the parties relating to the subject matter of this
Agreement.  For the avoidance of doubt, nothing herein supersedes the Separation
Agreement. This Agreement shall be governed by and construed in accordance with
the laws of the Commonwealth of Massachusetts without regard to its conflict of
laws rules.  Each of the parties hereby irrevocably submits to and acknowledges
and recognizes the exclusive jurisdiction and venue of the courts of the
Commonwealth of Massachusetts, or if appropriate, the United States District
Court for the District of Massachusetts (which courts, for purposes of this
Agreement, are the only courts of competent jurisdiction), over any suit, action
or other proceeding arising out of, under or in connection with this
Agreement.  The headings contained in this Agreement are for the convenience of
the parties and are not to be construed as a substantive provision hereof.  This
Agreement may not be modified or amended except in writing signed or executed by
the Consultant and the Company.  In the event any provision of this Agreement is
held to be unenforceable or invalid, such unenforceability or invalidity shall
not affect any other provisions of this Agreement and such other provisions
shall remain in full force and effect.  If any provision of this Agreement is
held to be excessively broad, it shall be reformed and construed by limiting and
reducing it so as to be enforceable to the maximum extent permitted by
law.  This Agreement shall be binding upon, and inure to the benefit of, both
parties hereto and their respective successors and assigns, including any
corporation with or into which the Company may be merged or which may succeed to
its assets or business; provided, however, that the responsibility for actual
performance of the Services may not be assigned or delegated by the Consultant
to any other person or entity.  This Agreement may be executed in counterparts
and by facsimile, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date written above.

 

DARYL C. DRUMMOND

 

MERRIMACK PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

 

 

 

/s/ Daryl C. Drummond

 

By:

 

/s/ Gary L. Crocker

 

 

Name:

 

Gary L. Crocker

 

 

Title:

 

Chairman

 

 

 

--------------------------------------------------------------------------------

 

 

Attachment B

Additional Release of Claims

This Additional Release of Claims (this “Additional Release”) is made as of the
date set forth opposite the below signature of Daryl C. Drummond
(“Executive”).  Capitalized terms used but not defined herein have the meanings
set forth in the Transition, Separation and Release of Claims Agreement (the
“Separation Agreement”) to which this Additional Release is attached as
Attachment B.

WHEREAS, Executive’s Separation Date is occurring on the date immediately
following Executive’s execution of this Additional Release; and

WHEREAS, Executive is entering into this Additional Release in accordance with
the terms and conditions set forth in Section 2 of the Separation Agreement.

NOW, THEREFORE, in consideration of the covenants and agreements contained in
the Separation Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Executive hereby
agrees as follows:

1.Release – In exchange for the consideration set forth in the Separation
Agreement, which Executive acknowledges Executive would not otherwise be
entitled to receive, Executive hereby fully, forever, irrevocably and
unconditionally releases, remises and discharges the Company, its affiliates,
subsidiaries, parent companies, predecessors, and successors, and all of their
respective past and present officers, directors, stockholders, partners,
members, employees, agents, representatives, plan administrators, attorneys,
insurers and fiduciaries (each in their individual and corporate capacities)
(collectively, the “Released Parties”) from any and all claims, charges,
complaints, demands, actions, causes of action, suits, rights, debts, sums of
money, costs, accounts, reckonings, covenants, contracts, agreements, promises,
doings, omissions, damages, executions, obligations, liabilities, and expenses
(including attorneys’ fees and costs), of every kind and nature that Executive
ever had or now has against any or all of the Released Parties up to the date on
which Executive signs this Additional Release, whether known or unknown,
including, but not limited to, any and all claims arising out of or relating to
Executive’s employment with, separation from, and/or ownership of securities of,
the Company including, but not limited to, all claims under Title VII of the
Civil Rights Act, the Americans With Disabilities Act, the Genetic Information
Nondiscrimination Act, the Family and Medical Leave Act, the Worker Adjustment
and Retraining Notification Act, the Rehabilitation Act, Executive Order 11246,
Executive Order 11141, the Fair Credit Reporting Act, and the Employee
Retirement Income Security Act, all as amended; all claims arising out of the
Massachusetts Fair Employment Practices Act, Mass. Gen. Laws ch. 151B, § 1 et
seq., the Massachusetts Wage Act, Mass. Gen. Laws ch. 149, § 148 et seq.
(Massachusetts law regarding payment of wages and overtime), the Massachusetts
Civil Rights Act, Mass. Gen. Laws ch. 12, §§ 11H and 11I, the Massachusetts
Equal Rights Act, Mass. Gen. Laws. ch. 93, § 102, Mass. Gen. Laws ch. 214, § 1C
(Massachusetts right to be free from sexual harassment law), the Massachusetts
Labor and Industries Act, Mass. Gen. Laws ch. 149, § 1 et seq., Mass. Gen. Laws
ch. 214, § 1B (Massachusetts right of privacy law), the Massachusetts Maternity
Leave Act, Mass. Gen. Laws ch. 149, § 105D, and the Massachusetts Small
Necessities Leave Act, Mass. Gen. Laws ch. 149, § 52D, all as amended; all
common law claims including, but not limited to, actions in defamation,
intentional infliction of emotional distress, misrepresentation, fraud, wrongful
discharge, and breach of contract; all state and federal whistleblower claims to
the maximum extent permitted by law; and any claim or damage arising out of
Executive’s provision of services to and/or separation from the Company
(including a claim for retaliation) under any common law theory or any federal,
state or local statute or ordinance not expressly referenced above; provided,
however, that this release of claims shall not (i) prevent Executive

 

--------------------------------------------------------------------------------

 

from filing a charge with, cooperating with, or participating in any
investigation or proceeding before, the Equal Employment Opportunity Commission
or a state fair employment practices agency (except that Executive acknowledges
that Executive may not recover any monetary benefits in connection with any such
charge, investigation, or proceeding, and Executive further waives any rights or
claims to any payment, benefit, attorneys’ fees or other remedial relief in
connection with any such charge, investigation or proceeding), (ii) deprive
Executive of any rights under the Equity Awards or any other accrued benefits to
which Executive has acquired (or, pursuant to Section 2 of the Separation
Agreement and the Consulting Agreement, will acquire) a vested right under any
employee benefit plan or policy, stock plan, or any health care continuation to
the extent required by applicable law; or (iii) deprive Executive of any rights
Executive may have to be indemnified by the Company as provided in any agreement
between the Company and Executive or pursuant to the Company’s Certificate of
Incorporation or bylaws.  Nothing herein shall prevent Executive from bringing
claims to enforce the Separation Agreement and/or the Consulting Agreement.

2.Return of Company Property – Executive confirms that, except as Executive has
been specifically instructed otherwise by the Company, Executive has returned
(or no later than the Separation Date will return) to the Company all property
of the Company, tangible or intangible, including but not limited to keys,
files, records (and copies thereof), equipment (including, but not limited to,
computer hardware, software and printers, wireless handheld devices, cellular
phones, tablets, etc.), Company identification and any other Company-owned
property in Executive’s possession or control and that Executive has left intact
all electronic Company documents, including but not limited to those that
Executive developed or helped to develop during Executive’s employment.
Executive further confirms that, except as Executive has been specifically
instructed otherwise by the Company, Executive has canceled (or no later than
the Separation Date will cancel) all accounts for Executive’s benefit, if any,
in the Company’s name, including but not limited to, credit cards, telephone
charge cards, cellular phone and/or wireless data accounts and computer
accounts.

3.Business Expenses; Final Compensation – Executive acknowledges that Executive
has been reimbursed by the Company for all business expenses incurred in
conjunction with the performance of Executive’s employment and that no other
reimbursements are owed to Executive.  Executive further acknowledges that
following Executive’s receipt on the Separation Date of the current pay period’s
base salary due through the Separation Date, Executive will have received all
compensation due to Executive from the Company, including, but not limited to,
all wages and bonuses, and that Executive is not eligible or entitled to receive
any additional payments or consideration from the Company beyond the Severance
Benefits described in the Separation Agreement.  

4.Time for Consideration; Acknowledgments – Executive acknowledges that, in
order to be eligible for the Severance Benefits, including serving as a
consultant and receiving payments and benefits under the Consulting Agreement,
Executive must sign and return this Additional Release on, but not before, the
date immediately preceding the Separation Date.  Executive acknowledges that
Executive has been given a reasonable period of time to consider this Additional
Release, and that the Company advised Executive to consult with an attorney of
Executive’s own choosing prior to signing this Additional Release.  

5.Voluntary Assent – Executive affirms that no other promises or agreements of
any kind have been made to or with Executive by any person or entity whatsoever
to cause Executive to sign this Additional Release, and that Executive fully
understands the meaning and intent of this Additional Release.  Executive states
and represents that Executive has had an opportunity to fully discuss and review
the terms of this Additional Release with an attorney.  Executive further states
and represents that Executive has carefully read this Additional Release,
understands the contents herein, freely and voluntarily assents to all of the
terms and conditions hereof, and signs Executive’s name of Executive’s own free
act.

 

--------------------------------------------------------------------------------

 

For the avoidance of doubt, this Additional Release supplements, and in no way
limits, the Separation Agreement.

I hereby provide this Additional Release as of the current date and acknowledge
that the execution of this Additional Release is in further consideration of the
Severance Benefits, to which I acknowledge I would not be entitled if I did not
enter into this Additional Release.

 

/s/ Daryl C. Drummond

 

Date:

6/27/19

Daryl C. Drummond

 

 

 

 

 